UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q/A QUARTERLY REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF FOR THE QUARTERLY PERIOD ENDED SEPTEMBER 30, 2008 COMMISSION FILE NUMBER: 000-51046 TRITON DISTRIBUTION SYSTEMS, INC. (Name of small business issuer in its charter) Colorado 84-1039067 (State or jurisdiction of incorporation or organization) (I.R.S. Employer I.D. Number) One Harbor Drive, Suite 300, Sausalito, California 94965 (415)339-4606 (Address and telephone number of principal executive offices) Indicate by check markwhether theRegistrant (1) hasfiled all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes []No [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer,a non-accelerated filer or a smaller reporting company.
